NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

              NORMAN L. SCHUMACHER,
                    Petitioner,

                             v.

       OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent.
               ______________________

                        2014-3110
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-14-0199-I-1.
                ______________________

               Decided: September 15, 2014
                 ______________________

      NORMAN L. SCHUMACHER, of St. Louis, Missouri, pro
se.

    JOSHUA A. MANDLEBAUM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., Director, and
CLAUDIA BURKE, Assistant Director.
                  ______________________
2                                      SCHUMACHER   v. OPM



    Before PROST, Chief Judge, REYNA and HUGHES, Circuit
                           Judges.
PER CURIAM.
     Norman L. Schumacher asked the Office of Personnel
Management to stop a reduction to his retirement bene-
fits stemming from his election of the maximum survivor
annuity for his wife. OPM denied his request, and noti-
fied Mr. Schumacher that he had 30 days from the date of
the decision to request reconsideration. Mr. Schumacher
did not file a request for reconsideration until well after
that deadline, and OPM dismissed his request as untime-
ly. The Merit Systems Protection Board affirmed OPM’s
dismissal. Because the Board did not abuse its discretion
in finding that Mr. Schumacher has not shown that
circumstances beyond his control prevented him from
timely filing a request for reconsideration, we affirm.
                             I
    In 1999, after over 25 years of Federal service, Mr.
Schumacher retired. In 2007, Mr. Schumacher’s first wife
passed away. In 2010, Mr. Schumacher remarried and
elected the maximum survivor annuity for his second
wife.
    OPM sent Mr. Schumacher a letter dated June 1,
2010, informing Mr. Schumacher that due to this election,
his annuity payments would be subject to an “actuarial”
reduction of $484 per month to pay the additional cost he
would have incurred from 1999 to 2010 if he had elected
maximum survivor benefits at retirement. The letter
warned Mr. Schumacher that this actuarial reduction
would be “permanent even if the marriage ends.” A13–
A14. It also included instructions on how to elect lower
survivor benefits. The survivor annuity became effective
on November 1, 2010.
   After Mr. Schumacher divorced his second wife in
September 2011, he contacted OPM about the $484 actu-
SCHUMACHER   v. OPM                                       3



arial reduction for the survivor annuity. In October 2011,
after OPM sent him another copy of the June 1, 2010
letter, which had informed him of the consequences of
electing a maximum survivor benefit, Mr. Schumacher
wrote to OPM that he had not previously received the
letter “[f]or some unknown reason.” A15. If he had, Mr.
Schumacher wrote, he “would have cancelled that election
immediately.” Id. Mr. Schumacher contacted OPM again
in July 2012, and again asserted that he did not receive
the June 1, 2010 letter the first time it was sent.
    In a letter dated July 22, 2012, OPM sent Mr. Schu-
macher its initial decision denying his request to stop the
actuarial reduction. This letter notified Mr. Schumacher
that he had 30 days to request reconsideration. OPM also
enclosed Form RI 38-47, which includes instructions on
how to request reconsideration and explains that the 30-
day deadline for reconsideration is calculated from the
date of the initial decision.
    Mr. Schumacher did not request reconsideration until
November 19, 2012, well after the August 27, 2012 dead-
line. In a letter dated December 13, 2013, OPM sent Mr.
Schumacher its decision dismissing his request for recon-
sideration under 5 C.F.R. § 831.109(e).
    Mr. Schumacher appealed to the Merit Systems Pro-
tection Board. He again argued that he never received
OPM’s June 1, 2010 letter, and that if he had received it,
he would have cancelled his election.
    Mr. Schumacher admitted that he did not respond to
the July 22, 2012 decision within the 30-day deadline. He
explained that his “only defense” for not responding
within the deadline was “that [he] was visiting [his]
daughter in Wisconsin during part of August 2012 and as
such put the letter in [his] file and forgot about it.” A32.
Mr. Schumacher alleged that he did not know what Form
RI 38-47 is, and that he had not received a copy of it. He
also stated that his November 19, 2012 request for recon-
4                                        SCHUMACHER    v. OPM



sideration references a telephone conversation with an
OPM supervisor, showing that he contacted OPM between
July 22, 2012 and November 19, 2012. Additionally, Mr.
Schumacher argued that it was unfair to enforce the 30-
day deadline because OPM had taken so long to respond
to his earlier requests.
     On April 8, 2014, the Board issued its initial decision,
affirming OPM’s dismissal.
   Mr. Schumacher appeals. This court has jurisdiction
under 28 U.S.C. § 1295(a)(9).
                              II
    Our review of the Board’s decision is limited by stat-
ute. Under 5 U.S.C. § 7703(c), we must affirm any action,
finding, or conclusion that is not: (1) arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance
with the law; (2) obtained without procedures required by
law, rule, or regulation having been followed; or (3) un-
supported by substantial evidence. Hayes v. Dep’t of
Navy, 727 F.2d 1535, 1537 (Fed. Cir. 1984).
    Under 5 C.F.R. § 831.109(e), a request for reconsider-
ation “must be received by OPM within 30 calendar days
from the date of the original decision.” This section gives
OPM the discretion to extend the time limit if the indi-
vidual shows that he was not notified of the time limit
and was not otherwise aware of it, or that he was pre-
vented by circumstances beyond his control from timely
requesting reconsideration.
    Here, Mr. Schumacher does not dispute that his re-
quest was untimely. And he does not dispute that OPM’s
July 22, 2012 letter notified him of the 30-day deadline.
Accordingly, for OPM to have had discretion to extend the
deadline, Mr. Schumacher must have shown that circum-
stances beyond his control prevented him from timely
requesting reconsideration.
SCHUMACHER     v. OPM                                     5



    Mr. Schumacher provided no such evidence. Accord-
ing to Mr. Schumacher, his request was untimely because
he put the letter in his file and forgot about it. The Board
did not abuse its discretion in finding that this evidence
does not constitute circumstances beyond his control that
prevented him from timely requesting reconsideration.
   We have considered Mr. Schumacher’s remaining ar-
guments and find them unpersuasive.
                        AFFIRMED
   No costs.